

114 S1654 IS: Overdose Prevention Act
U.S. Senate
2015-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1654IN THE SENATE OF THE UNITED STATESJune 23, 2015Mr. Reed (for himself, Mr. Durbin, Mr. Markey, Mr. Whitehouse, and Mr. Leahy) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo prevent deaths occurring from drug overdoses.
	
 1.Short titleThis Act may be cited as the Overdose Prevention Act. 2.FindingsCongress finds the following:
 (1)According to the Centers for Disease Control and Prevention, each day in the United States, more than 100 people die from a drug overdose. Among people 25 to 64 years old, drug overdose causes more deaths than motor vehicle accidents.
 (2)The Centers for Disease Control and Prevention reports that nearly 44,000 people in the United States died from a drug overdose in 2013 alone. More than 80 percent of those deaths were due to unintentional drug overdoses, and many could have been prevented.
 (3)Deaths resulting from unintentional drug overdoses increased more than 300 percent between 1980 and 1998, and more than tripled between 1999 and 2013.
 (4)Nearly 92 percent of all unintentional poisoning deaths are due to drugs. Since 1999, in the United States the population of non-Hispanic Whites and the population of Indians (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b)) have seen the highest rates of unintentional drug poisoning deaths.
 (5)Opioid medications such as oxycodone and hydrocodone were involved in nearly 46 percent of all unintentional drug poisoning deaths in 2013.
 (6)Unintentional drug poisoning deaths involving heroin nearly tripled between 2010 and 2013 and were 23 percent of all unintentional drug poisoning deaths in 2013.
 (7)Between 1999 and 2010, opioid medication overdose fatalities increased by more than 400 percent among women and 265 percent among men.
 (8)Military veterans are at elevated risk of experiencing a drug overdose. Veterans who served in Vietnam, Iraq, or Afghanistan and who have combat injuries, posttraumatic stress disorder, and other co-occurring mental health diagnoses are at elevated risk of fatal drug overdose from opioid medications.
 (9)Rural and suburban regions are disproportionately affected by opioid medication and heroin overdoses. From 2000 through 2013, the age-adjusted rate for drug poisoning deaths involving heroin has increased nearly 11-fold in the Midwest region and more than 3-fold in the South region.
 (10)Urban centers also continue to struggle with overdose, which is the leading cause of death among homeless adults.
 (11)In 2009 alone, estimated lost productivity and direct medical costs from opioid medication poisonings exceeded $20,000,000,000.
 (12)Opioid medication poisonings cost health insurers an estimated $72,000,000,000 annually in medical costs.
 (13)Both fatal and nonfatal overdoses place a heavy burden on public health and public safety resources, yet there is no coordinated cross-Federal agency response to prevent overdose fatalities.
 (14)Naloxone is a medication that rapidly reverses overdose from heroin and opioid medications. (15)Naloxone has no pharmacological effect if administered to a person who has not taken opioids and has no potential for abuse. Naloxone provides additional time to obtain necessary medical assistance during an overdose.
 (16)Lawmakers in Arkansas, California, Colorado, Connecticut, Delaware, Georgia, Idaho, Illinois, Indiana, Kentucky, Maine, Maryland, Massachusetts, Michigan, Minnesota, Mississippi, Nevada, New Jersey, New Mexico, New York, North Carolina, North Dakota, Ohio, Oklahoma, Oregon, Pennsylvania, Rhode Island, Tennessee, Utah, Vermont, Virginia, Washington, West Virginia, Wisconsin, and the District of Columbia have removed legal impediments to increasing naloxone prescription and its use by bystanders who are in a position to respond to an overdose.
 (17)The American Medical Association and the American Public Health Association support further implementation of community-based programs that offer naloxone and other opioid overdose prevention services.
 (18)Community-based overdose prevention programs have successfully prevented deaths from opioid overdoses by making rescue training and naloxone available to first responders, parents, and other bystanders who may encounter an overdose. A study funded by the Centers for Disease Control and Prevention of community-based overdose prevention programs provided by the Massachusetts Department of Public Health found that communities with access to overdose prevention programs experienced lower mortality rates from opioid overdoses than communities that did not have access to overdose prevention programs during the study period.
 (19)Over 150,000 potential bystanders have been trained by overdose prevention programs in the United States. A Centers for Disease Control and Prevention report credits overdose prevention programs with reversing more than 26,000 overdoses since 1996.
 (20)At least 188 local overdose prevention programs are operating in the United States, including in major cities such as Baltimore, Chicago, Los Angeles, New York City, Boston, San Francisco, and Philadelphia, and statewide in New Mexico, Massachusetts, and New York. Between December 2007 and March 2014, overdose prevention programs facilitated by the Massachusetts Department of Public Health trained more than 22,500 people who reported more than 2,655 rescues. Since 2004, a program administered by the Baltimore City Health Department has trained more than 11,000 people who reported more than 220 rescues. Project Lazarus, an overdose prevention program in Wilkes County, North Carolina, reduced overdose deaths 69 percent between 2009 and 2011.
 (21)In Illinois, the Department of Human Services, Division of Alcoholism and Substance Abuse has enrolled over 20 drug overdose prevention programs with over 100 designated sites across Illinois targeting multiple service populations. These enrollees include police departments, county health departments, medical facilities, licensed substance abuse treatment programs, and community organizations. Statewide, over 2,000 police officers and more than 600 others have been trained thus far. The DuPage County Illinois Health Department has trained over 1,200 police officers and has reported 34 overdose reversals in 2014 alone.
 (22)The Office of National Drug Control Policy supports equipping first responders to help reverse overdoses. Police officers on patrol in Quincy, Massachusetts, have conducted 300 overdose rescues with naloxone since 2011. The police department has reported a 95-percent success rate with overdose rescue attempts by police officers. In Suffolk County, New York, police officers have saved more than 563 lives with naloxone in 2013 alone.
 (23)Research shows that the cost per year of life gained by making naloxone available to reverse overdoses is within the range of what people in the United States usually pay for health treatments.
 (24)Prompt administration of naloxone and provision of emergency care by a bystander can reduce health complications and health care costs that arise when a person is deprived of oxygen for an extended period of time.
 (25)Overdose prevention programs are needed in correctional facilities, addiction treatment programs, and other places where people are at higher risk of overdosing after a period of abstinence.
 (26)Timely, drug-specific fatal and nonfatal surveillance data at the local, State, and regional level is critically needed to target prevention efforts.
 (27)People affected by drug overdose gather on August 31 of each year in communities nationwide for Overdose Awareness Day, to mourn and pay tribute to loved ones and raise awareness about overdose risk and prevention.
 3.Overdose prevention programsTitle III of the Public Health Service Act (42 U.S.C. 241 et seq.) is amended by adding at the end the following:
			
				WOverdose prevention programs
					399OO.Cooperative agreement program to reduce drug overdose deaths
 (a)Program authorizedThe Secretary, acting through the Administrator of the Substance Abuse and Mental Health Services Administration, shall enter into cooperative agreements with eligible entities to enable the eligible entities to reduce deaths occurring from overdoses of drugs.
 (b)Eligible entitiesTo be eligible to receive a cooperative agreement under this section, an entity shall be a State, local, or tribal government, a correctional institution, a law enforcement agency, a community agency, a professional organization in the field of poison control and surveillance, or a private nonprofit organization.
						(c)Application
 (1)In generalAn eligible entity desiring a cooperative agreement under this section shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
 (2)ContentsAn application under paragraph (1) shall include— (A)a description of the activities to be funded through the cooperative agreement; and
 (B)evidence that the eligible entity has the capacity to carry out such activities. (d)PriorityIn entering into cooperative agreements under subsection (a), the Secretary shall give priority to eligible entities that—
 (1)are a public health agency or community-based organization; and (2)have expertise in preventing deaths occurring from overdoses of drugs in populations at high risk of such deaths.
 (e)Eligible activitiesAs a condition of receipt of a cooperative agreement under this section, an eligible entity shall agree to use the cooperative agreement to do each of the following:
 (1)Purchase and distribute the drug naloxone or a similarly effective medication.
 (2)Carry out one or more of the following activities: (A)Educating prescribers and pharmacists about overdose prevention and naloxone prescription, or prescriptions of a similarly effective medication.
 (B)Training first responders, other individuals in a position to respond to an overdose, and law enforcement and corrections officials on the effective response to individuals who have overdosed on drugs. Training pursuant to this subparagraph may include any activity that is educational, instructional, or consultative in nature, and may include volunteer training, awareness building exercises, outreach to individuals who are at risk of a drug overdose, and distribution of educational materials.
 (C)Implementing and enhancing programs to provide overdose prevention, recognition, treatment, and response to individuals in need of such services.
 (D)Educating the public and providing outreach to the public about overdose prevention and naloxone prescriptions, or prescriptions of other similarly effective medications.
								(f)Coordinating center
 (1)EstablishmentThe Secretary shall establish and provide for the operation of a coordinating center responsible for—
 (A)collecting, compiling, and disseminating data on the programs and activities under this section, including tracking and evaluating the distribution and use of naloxone and other similarly effective medication;
 (B)evaluating such data and, based on such evaluation, developing best practices for preventing deaths occurring from drug overdoses;
 (C)making such best practices specific to the type of community involved; (D)coordinating and harmonizing data collection measures;
 (E)evaluating the effects of the program on overdose rates; and (F)education and outreach to the public about overdose prevention and prescription of naloxone and other similarly effective medication.
 (2)Reports to centerAs a condition on receipt of a cooperative agreement under this section, an eligible entity shall agree to prepare and submit, not later than 90 days after the end of the cooperative agreement period, a report to such coordinating center and the Secretary describing the results of the activities supported through the cooperative agreement.
 (g)DurationThe period of a cooperative agreement under this section shall be 4 years. (h)DefinitionIn this part, the term drug—
 (1)means a drug, as defined in section 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321); and
 (2)includes controlled substances, as defined in section 102 of the Controlled Substances Act (21 U.S.C. 802).
 (i)Authorization of appropriationsThere are authorized to be appropriated $20,000,000 to carry out this section for each of the fiscal years 2016 through 2020.
						399OO–1.Surveillance capacity building
 (a)Program authorizedThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall award cooperative agreements to eligible entities to improve fatal and nonfatal drug overdose surveillance and reporting capabilities, including—
 (1)providing training to improve identification of drug overdose as the cause of death by coroners and medical examiners;
 (2)establishing, in cooperation with the National Poison Data System, coroners, and medical examiners, a comprehensive national program for surveillance of, and reporting to an electronic database on, drug overdose deaths in the United States; and
 (3)establishing, in cooperation with the National Poison Data System, a comprehensive national program for surveillance of, and reporting to an electronic database on, fatal and nonfatal drug overdose occurrences, including epidemiological and toxicologic analysis and trends.
 (b)Eligible entityTo be eligible to receive a cooperative agreement under this section, an entity shall be— (1)a State, local, or tribal government; or
 (2)the National Poison Data System working in conjunction with a State, local, or tribal government.
							(c)Application
 (1)In generalAn eligible entity desiring a cooperative agreement under this section shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
 (2)ContentsThe application described in paragraph (1) shall include— (A)a description of the activities to be funded through the cooperative agreement; and
 (B)evidence that the eligible entity has the capacity to carry out such activities.
 (d)ReportAs a condition of receipt of a cooperative agreement under this section, an eligible entity shall agree to prepare and submit, not later than 90 days after the end of the cooperative agreement period, a report to the Secretary describing the results of the activities supported through the cooperative agreement.
 (e)National poison data systemIn this section, the term National Poison Data System means the system operated by the American Association of Poison Control Centers, in partnership with the Centers for Disease Control and Prevention, for real-time local, State, and national electronic reporting, and the corresponding database network.
 (f)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $5,000,000 for each of the fiscal years 2016 through 2020.
						399OO–2.Reducing overdose deaths
 (a)Prevention of drug overdoseNot later than 180 days after the date of the enactment of this section, the Secretary, in consultation with a task force comprised of stakeholders, shall develop a plan to reduce the number of deaths occurring from overdoses of drugs and shall submit the plan to Congress. The plan shall include—
 (1)a plan for implementation of a public health campaign to educate prescribers and the public about overdose prevention and prescription of naloxone and other similarly effective medication;
 (2)recommendations for improving and expanding overdose prevention programming; and (3)recommendations for such legislative or administrative action as the Secretary determines appropriate.
							(b)Task force representation
 (1)Required membersThe task force under subsection (a) shall include at least one representative of each of the following:
 (A)Individuals directly impacted by drug overdose. (B)Direct service providers who engage individuals at risk of a drug overdose.
 (C)Drug overdose prevention advocates. (D)The National Institute on Drug Abuse.
 (E)The Center for Substance Abuse Treatment. (F)The Centers for Disease Control and Prevention.
 (G)The Health Resources and Services Administration. (H)The Food and Drug Administration.
 (I)The Office of National Drug Control Policy. (J)The American Medical Association.
 (K)The American Association of Poison Control Centers. (L)The Federal Bureau of Prisons.
 (M)The Centers for Medicare & Medicaid Services. (N)The Department of Justice.
 (O)The Department of Defense. (P)The Department of Veterans Affairs.
 (Q)First responders. (R)Law enforcement.
 (S)State agencies responsible for drug overdose prevention. (2)Additional membersIn addition to the representatives required by paragraph (1), the task force under subsection (a) may include other individuals with expertise relating to drug overdoses or representatives of entities with expertise relating to drug overdoses, as the Secretary determines appropriate..
 4.Overdose prevention researchSubpart 15 of part C of title IV of the Public Health Service Act (42 U.S.C. 285o et seq.) is amended by adding at the end the following:
			
				464Q.Overdose prevention research
 (a)Overdose researchThe Director of the Institute shall prioritize and conduct or support research on drug overdose and overdose prevention. The primary aims of this research shall include—
 (1)an examination of circumstances that contribute to drug overdose and identification of drugs associated with fatal overdose;
 (2)an evaluation of existing overdose prevention methods; (3)pilot programs or research trials on new overdose prevention strategies or programs that have not been studied in the United States;
 (4)scientific research concerning the effectiveness of overdose prevention programs, including how to effectively implement and sustain such programs;
 (5)comparative effectiveness research of model programs; and (6)implementation of science research concerning effective overdose prevention programming examining how to implement and sustain overdose prevention programming.
 (b)Formulations of naloxoneThe Director of the Institute shall support research on the development of formulations of naloxone, and other similarly effective medications, and dosage delivery devices specifically intended to be used by lay persons or first responders for the prehospital treatment of unintentional drug overdose.
 (c)DefinitionIn this section, the term drug has the meaning given such term in section 399OO. (d)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $5,000,000 for each of the fiscal years 2016 through 2020..